      Case 1:19-cv-11008-PGG-KNF Document 48 Filed 12/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FAUSTINA E. HAYNES,

                            Plaintiff,
                                                                       ORDER
              - against -
                                                                19 Civ. 11008 (PGG)
 THE CITY OF NEW YORK, DAVID
 HANSELL, JILL KRAUSS, MELISSA
 HESTER, TIA WADDY, and JOHN and
 JANE DOE (said names being fictitious, the
 persons intended being those who aided
 and abetted the unlawful conduct of the
 named Defendants),
                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference currently scheduled for December 17, 2020 will take place at

10:45 a.m. by telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines. Seven

days before the conference, the parties must email Michael_Ruocco@nysd.uscourts.gov and

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.
     Case 1:19-cv-11008-PGG-KNF Document 48 Filed 12/10/20 Page 2 of 2




Dated: New York, New York
       December 10, 2020
